Opinion issued April 30, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00639-CV
                           ———————————
                     LORUHAMAH DICKEY, Appellant
                                        V.
  HARRIS COUNTY, CITY OF HOUSTON, HOUSTON COMMUNITY
 COLLEGE SYSTEM, HOUSTON INDEPENDENT SCHOOL DISTRICT,
                         Appellees



                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-02269


                         MEMORANDUM OPINION
      Appellant, Loruhamah Dickey, proceeding pro se, timely filed a notice of

appeal from the June 15, 2018 final judgment in this property tax case. See TEX. R.

APP. P. 26.1.
      This Court’s March 19, 2019 Order struck the March 11, 2019 pro se

appellant’s brief as non-compliant and ordered appellant to file a compliant amended

brief within 10 days. It also denied without prejudice appellees’ motion to dismiss

for want of prosecution.

      Then this Court’s April 9, 2019 Order denied appellant’s construed motion

for notice of removal to federal court and ordered her to file an amended brief that

complied with Rule 38.1 within 10 days of that Order. See TEX. R. APP. P. 38.1(a)-

(k), 38.9(a). The Order further notified appellant that, because appellees’ brief had

been filed on March 15, 2019, the Court might affirm the trial court’s judgment upon

the appellees’ brief without examining the record if no appellant’s brief were timely

filed. See TEX. R. APP. P. 38.8(a)(3).

      On April 8 and 25, 2019, the appellees filed a second and third motion to

dismiss for want of prosecution. Appellant failed to timely file her amended brief.

      When an appellant fails to file a brief in a civil appeal, as here, the appellate

court may: (1) dismiss the appeal for want of prosecution; (2) decline to dismiss the

appeal and give further direction to the case as it considers proper; or (3) regard an

appellee’s brief as correctly presenting the case and affirm the trial court’s judgment

on that brief without examining the record. See TEX. R. APP. P. 38.8(a). On March

15, 2019, the appellees filed a brief on the merits requesting that this Court affirm

the trial court’s judgment. Because the appellees filed a brief on the merits, this

                                          2
Court accepts the appellees’ brief as correctly presenting the case and we affirm the

judgment upon that brief without examining the record. See TEX. R. APP. P.

38.8(a)(3); Harkins v. Dever Nursing Home, 999 S.W.2d 571, 573 (Tex. App.—

Houston [14th Dist.] 1999, no pet.) (affirming trial court’s respective summary

judgments based on appellees’ briefs alone without examining record, under Rule

38.8(a)(3), because appellants’ amended brief had not substantially complied with

rules).

          Accordingly, we affirm the trial court’s final judgment upon the appellees’

brief. See TEX. R. APP. P. 38.8(a)(3), 43.2(a). We dismiss all pending motions as

moot.

                                    PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           3